     Case 5:21-cv-00046-AMM-JHE Document 12 Filed 06/08/21 Page 1 of 2                   FILED
                                                                                2021 Jun-08 PM 02:23
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

WILLIE J. TURNER,                         )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 5:21-cv-0046-AMM-JHE
                                          )
STATE OF ALABAMA, et al.,                 )
                                          )
       Respondents.                       )

                         MEMORANDUM OPINION
      On May 10, 2021, the magistrate judge entered a report recommending Willie

J. Turner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed with prejudice. Doc. 11. No objections have been filed.

      Having reviewed and considered de novo all the materials in the court file,

including the report and recommendation, the court adopts the magistrate judge’s

report and accepts his recommendations.

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”
     Case 5:21-cv-00046-AMM-JHE Document 12 Filed 06/08/21 Page 2 of 2




Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations marks omitted).

The court finds Mr. Turner’s claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE and ORDERED this 8th day of June, 2021.



                                    _________________________________
                                    ANNA M. MANASCO
                                    UNITED STATES DISTRICT JUDGE




                                         2
